228 F.2d 101
Pershing MILLS, Appellant,v.Joseph O. KEARNEY, Warden, Federal Correctional Institution, Texarkana, Texas, Appellee.
No. 15731.
United States Court of Appeals Fifth Circuit.
December 9, 1955.
Rehearing Denied December 29, 1955.

Pershing Mills, in pro. per.
William M. Steger, U. S. Atty., Harlon E. Martin, Asst. U. S. Atty., Tyler, Tex., for appellee.
Before HOLMES, RIVES and CAMERON, Circuit Judges.
PER CURIAM.


1
The district court dismissed the petition for habeas corpus, "it appearing from an examination of said petition and the answer of Respondent thereto legality of Respondent's detention of Petitioner can be adequately and effectively tested by motion filed in the United States District Court for the Eastern District of Arkansas, the sentencing court, pursuant to Title 28 U.S.C.A. § 2255, and it further appearing to the Court that although Petitioner filed a motion in the United States District Court for the Eastern District of Arkansas pursuant to Title 28, U.S.C.A. § 2255 seeking to have the sentence he is now serving in the Federal Correctional Institution in Texarkana, Texas, vacated and set aside and that the United States District Court for the Eastern District of Arkansas denied said motion and that Petitioner wholly failed to appeal to the United States Court of Appeals from the order denying said motion, the Court is of the opinion and finds that this Court is without jurisdiction to entertain Petitioner's Petition for a Writ of Habeas Corpus and that same should be in all things dismissed."


2
We agree. See Neigut v. Kearney, 5 Cir., 221 F.2d 803; Meyers v. Welch, 4 Cir., 179 F.2d 707. The judgment is therefore


3
Affirmed.